Title: From John Quincy Adams to Abigail Smith Adams, 24 October 1812
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 38
My dear Mother.
St: Petersburg 24. October 1812.

I have not received a line from the United States, public or private since I wrote you last—That letter, dated 21. September I sent by the Mr Kimball—Last week, Mr Jackson of Newbury-Port left this place, and by him I wrote to my father, brother, and both my Sons at Atkinson—The present is to go by Mr Harris, a Nephew of our Counsel here, who has resided some time with his uncle, but is now upon his return home—My last letter ecchoed back to you the melancholy tidings of family distress and untimely death which has for two years constituted the greater part of our Correspondence—The wound of the heart still bleeds—It can never be entirely healed—!
One of the Antient heathen philosophers, recommended to persons in affliction to seek comfort in a comparison of their sorrows with the calamities of the family of Agamemnon—Miserable indeed is the consolation that can flow from the consideration that others have been, or now are, more deeply plunged in distress than ourselves. How much more philosophical, how much more wise, how much more exalted is that admonition of the psalmist: “it is good for me that I have been afflicted—that I might learn thy Statutes”! To turn the misfortunes of human life to the purposes of improvement in piety and virtue, is to change their nature and convert them into real blessings—It is to reconcile the existence of evil with the moral government of the Universe.
But the effort of Virtue necessary to make this use of the ills which befall us, and to make it effectually is so great that without divine assistance it transcends the powers of Human Nature.—Dejection, Despondency, excessive anxiety, and a distrust of the goodness and protection of Providence, I find from my own feelings are too apt to proceed from heavy affliction for the dispensation of which we cannot perceive the reason—These ideas I am constantly endeavouring to controul—But although Reason and Principle are at all times competent to expel them, yet the mind is deeply agitated by the obstinacy and inveteracy with which after repeated expulsions they continue to return.
If relief could be obtained for actual woe, by contemplating the wretchedness of others our distress would indeed be light—There is now scarcely a spot upon the habitable globe, but is desolated by the scourge of War—I see my own Country, writhing under it, and every hope of better prospects vanishing before me—If I turn my eyes around me, I see the flame still more intensely burning—Fire and the Sword are ravaging the Country where I reside—Moscow, the antient Metropolis, one of the most magnificent and most populous Cities of Europe in the hands of an invader, and probably the greatest part of it buried in ashes—Numerous inferior Cities daily devoted to the same Destruction, and Millions of People, trampled under the feet of oppressors, or fugitives from the ruins of their habitations, perishing by hunger, in woods or deserts—It is by the slaughter of many thousands, and by the time and chance, which happens to all men, winning the race from the swift, and wresting the battle from the strong, that the spot from which I write has hitherto been saved from sharing the fate of the Capital of the Empire—No one can tell how long it will enjoy this exemption—Its prospects are more favourable than they have been heretofore; and it is now threatened by no immediate danger—But while the invader shall thread upon the Russian Soil, its situation cannot be perfectly secure.
You will perceive that I write you in a temper of mind little calculated to excite pleasant, or even cheerful sentiments—It is indeed so impossible to find, either in our own circumstances, or in the situation around us, any subject upon which to write, but such as are full of gloom, that it is with extreme reluctance, I sit down to write to you at all.—Yet while I have no new affliction to tell you of, while I can add the notice of the manifold blessings which still claim our gratitude to the Supreme Creator and Preserver, I cannot suffer the opportunity to pass, without remembrance of my beloved mother, and without recalling myself and my family here to hers.
25. October.
I will not close my letter without remembrance of this day, and without the prayer to divine Providence that you and my father may yet be blest with many many happy returns of it—I have just seen in an English Newspaper, an Extract of a letter from him to Mr Watson, dated 6. July, which is nearly three months later than I have heard directly from him or you—That the War was necessary I believe with him—Would to God that it had not been! There is now nothing for an honest American to wish on this subject, but that it may be maintained with vigour and success and terminated with honour and advantage.
Here, the Spirits of the people are elated by several recent Successes, and hopes are more sanguine than ever of the expulsion or extirpation of the French Army—There can be no doubt that their situation is now if not absolutely desperate, extremely dangerous—Napoleon has already made proposals for an armistice, which have been rejected by the Russian General—The Catastrophe must be nearly at hand—
I remain ever faithfully your’s
A.